Exhibit 10-30



AMENDMENT NO. 1
to
LONG-TERM EXECUTIVE INCENTIVE SHARE PLAN
of
ENERGY EAST CORPORATION

 

          The Long-Term Executive Incentive Share Plan (the "Plan") of Energy
East Corporation, is hereby amended as follows:

 1. A new Article XVII of the Plan is hereby added, effective as of January 1,
    2001, which reads in its entirety as follows:

XVII.     Winding Down of Plan

Notwithstanding anything to the contrary contained in this Plan, no new
Performance Cycles shall commence on or after January 1, 2001, and no new
initial grants of Performance Shares shall be made under the Plan on or after
that date. All Performance Shares and Dividend Performance Shares in
Participants' Performance Share Accounts for Performance Cycles which commenced
prior to January 1, 2001 will continue to accrue Dividend Performance Shares in
accordance with Article V hereof.

 2. Article XV, Section B of the Plan is hereby amended, effective as of June
    15, 2001, to read in its entirety as follows:

B.     Additional Payments after a Change in Control. Notwithstanding anything
contained herein to the contrary, if, following a Change in Control, the Plan
continues in full force and effect for the remainder (if any) of Performance
Cycles that began before and end after the Change in Control, a Participant
shall be entitled to receive additional incentive award payments with respect to
such Performance Cycles, equal to the excess of (i) the amounts determined in
accordance with Articles IX and X hereof over (ii) the amounts previously paid
with respect to such Performance Cycles pursuant to paragraph (iii) of Section A
above.

 3. Article XV, Section C of the Plan is hereby amended, effective as of June
    15, 2001, to read in its entirety as follows:

C.     Definition of a Change in Control.

A "Change in Control" shall be deemed to have occurred if the conditions set
forth in any of the following paragraphs shall have been satisfied:

(i)  an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (l) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); excluding, however, the following: (1) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) any
acquisition pursuant to a transaction which complies with clauses (1), (2) and
(3) of subsection (iii) of this definition; or

(ii)  a change in the composition of the Board such that the individuals who, as
of June 15, 2001, constitute the Board (such Board shall be hereinafter referred
to as the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, for purposes of this Section C of
Article XV, that any individual who becomes a member of the Board subsequent to
June 15, 2001, whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least two-thirds of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board, but, provided, further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or

(iii)  consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
("Corporate Transaction"); excluding, however, such a Corporate Transaction
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
60% of, respectively, the outstanding shares of common stock, and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or any entity controlled by the Company or such corporation
resulting from such Corporate Transaction) will beneficially own, direct or
indirectly, 25% or more of, respectively, the outstanding shares of common stock
of the Company resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed prior to the Corporate Transaction, and (3) individuals who were members
of the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or

(iv)  the approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

For purposes of the definition of Change in Control in this Section C, "Exchange
Act" shall mean the Securities Exchange Act of 1934, as amended from time to
time.

 4. Article XVI of the Plan is amended, effective as of June 15, 2001, to read
    in its entirety as follows:

Plan Administration After a Change in Control

Notwithstanding any other provisions of the Plan (including, without limitation,
Articles III and XII hereof), neither the Board, nor the Committee shall be
authorized to, and no termination, suspension, modification or amendment of the
Plan shall be permitted to, amend or modify the terms and provisions (including,
without limitation, the payment provisions) of any awards made to Participants
in any way which adversely affects the rights of such Participants before such
action is taken, if such action is taken (i) upon or after a Change in Control,
or (ii) at the request of a third party that has taken steps reasonably
calculated to effect a Change in Control.